Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COOLING SYSTEM

Examiner: Adam Arciero	S.N. 16/496,235	Art Unit: 1727	July 21, 2022

DETAILED ACTION
Applicant's response filed on April 14, 2022 has been entered. Claims 1-3 and 5-12 are currently pending. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yang et al., Schilder et al. and Rawlinson on claims 1-3, 6 and 9-12 are maintained.
Claims 1-3, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0040175 A1) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1).
As to Claims 1 and 11, Yang et al. discloses an energy storage cooling system for cooling batteries, comprising: a coolant source and cooling fluid conduit 230 (not specifically shown but denoted by incoming arrow in Fig. 1); a plurality of energy storage devices 140 arranged on carriers 200 wherein multiple carriers are stacked to form a module 300 (Abstract and Fig. 3, 7-8). The carriers further comprise cooling channels 220 to form an integral cooler for each energy storage device, wherein one surface of each energy storage device is in thermal contact with the cooler 200,210,211,212,215 (Fig. 3-4 and 7). Yang et al. does not specifically disclose wherein another surface of each energy storage device comprises a thermally insulating layer or what the cooling conduits are made of.
However, Schilder et al. teaches an energy storage cooling system for cooling batteries, comprising: a cooling fluid source 110,232; a fluid conduit for supplying the cooling fluid to an energy storage module; wherein one surface of each battery is provided with a thermally insulating layer 202,210 to reduce heat transfer between adjacent batteries (Abstract, Fig. 1, 2A-2B and paragraphs [0021]-[0029]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Yang so that each battery device comprises a thermally insulating layer between adjacent battery devices because Schilder teaches that heat transfer between adjacent devices is reduced (paragraph [0027]).
In addition, Rawlinson teaches of a cooling apparatus for a battery pack, wherein the cooling conduits of the battery pack are fabricated from polyethylene (paragraph [0009]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling conduits of modified Yang to be made of polyethylene because Rawlinson teaches that such a material is preferable for use in a battery pack of a vehicle (paragraph [0038]). In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See KSR, MREP 2143, I, D.
As to Claim 2, Yang et al. discloses wherein the cooler comprises a serpentine channel (Fig. 6).
As to Claim 3, Yang does not specifically disclose wherein the cooler comprises a plurality of channels in parallel coupled to the cooling source.
However, Schilder et al. teaches wherein the cooler comprises a plurality of parallel channels 116 coupled to the cooling fluid source 110 (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the shape and arrangement of the cooling channels of Yang to comprise a plurality of parallel channels because Schilder teaches that cell-to-cell thermal propagation can be prevented (Abstract).
As to Claim 6, Yang et al. discloses wherein the coolant is water (claim 17).
As to Claim 9, it is noted that claim 9 is a product-by-process claim. The courts have held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113, I.
As to Claim 10, Yang does not specifically disclose the claimed closed, recirculating system. 
However, Schilder et al. teaches a closed cooling system (re-circulating) (Fig. 1 and paragraph [0033]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the cooling system of Yang to comprise a closed, recirculating system because Schilder teaches that cell-to-cell thermal propagation can be prevented (Abstract).
As to Claim 12, modified Yang discloses the cooling system of claim 1, as discussed above. Yang does not specifically disclose wherein the batteries are connected in series. However, there are a known finite number of options for connecting a plurality of battery cells (parallel or series) and the courts have held that one of ordinary skill in the art would have found it obvious to try the finite options with a reasonable expectation of success. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to connect the battery cells of modified Yang in series because Yang teaches that a vehicle can be powered by the batteries (paragraph [0042]).

The claim rejections under 35 USC 103(a) as being unpatentable over Schilder et al., Rawlinson and Rinker et al. on claim 5 is maintained.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0040175 A1) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1) as applied to claims 1-3, 6 and 9-12 and further in view of Rinker et al. (US 2016/0233564 A1).
As to Claim 5, modified Yang does not specifically disclose the thickness of the cooling channel walls.
However, Rinker et al. teaches of cooling channels for cooling a battery wherein the cooling channels have a wall thickness of between about 10 nm to about 1000 nm, which falls within the claimed range (paragraph [0041]). At the time of the invention, ti would have been obvious to one of ordinary skill in the art to modify the thickness of the cooling channel walls of modified Yang to be within the claimed range because Rinker et al. teaches that the walls will not collapse, and heat-transfer will be realized (Abstract and paragraph [0042]).

The claim rejections under 35 USC 103(a) as being unpatentable over Schilder et al., Rawlinson and Sugita et al. on claims 7-8 are maintained.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0040175 A1) in view of Schilder et al. (US 2016/0204483 A1) and Rawlinson (US 2015/0135940 A1) as applied to claims 1-3, 6 and 9-12 and further in view of Sugita et al. (US 2012/0028107 A1).
As to Claim 7, modified Yang does not specifically disclose that the heat insulating layer comprises an inorganic silicate.
However, Sugita et al. teaches of a heat insulating layer placed between adjacent batteries, wherein the heat insulating layer comprises an inorganic silicate (paragraph [0027]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the heat insulating layer of modified Yang to comprise an inorganic silicate because Sugita et al. teaches that the suppression of the conduction of heat of adjacent batteries is possible (paragraph [0028]).
As to Claim 8, modified Yang does not specifically disclose the thickness of the heat-insulating layer.
However, Sugita et al. teaches of a heat insulating layer placed between adjacent batteries, wherein the heat insulating layer has a thickness of 0.04-2mm, which falls within the claimed range (paragraph [0068]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the thickness of the insulating layers of modified Yang to fall within the claimed range because Sugita et al. teaches that reduction in size of the battery while providing stability can be achieved (paragraph [0068]).

Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
a) Yang teaches “corrosion resistance to the coolant is required only with respect to the coolant conduit. That is, it is not necessary to make the cooling fin of a corrosion-resistant material.” And therefore one of ordinary skill int eh art would understand that only the cooling conduits, and not the fin, need to be made from a corrosion resistant material and therefore Yang is silent to the use of polythene, polyamide, or thermoplastics for the cooling member (claim 1).
b) One of ordinary skill in the art would not modify Yang with the teachings of Rawlinson because there is no reason that a lower thermal conductivity material should be used for any components in Yang given the emphasis on high thermal conductivity in Yang (claim 1).

In response to Applicant’s arguments, please consider the following comments:
a) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cooling member or fins being made of the claimed material) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims require that the cooling channels are made of the claimed material and Yang teaches wherein the cooling channels can be made of a corrosion resistant material (see rejections above). Rawlinson provides proper teaching for using polythene as a material for cooling conduits (see rejection above). 
b) Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Yang teaches wherein cooling channels should be made of corrosion resistant material and Rawlinson provides a teaching for making cooling channels out of polythene (see rejection above). Yang does not teach away from such a modification and Applicant has not provided any evidence to show that Yang cannot be modified by the teaching of Rawlinson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727